
	

113 SRES 482 IS: Expressing the sense of the Senate that the area between the intersections of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest in Washington, District of Columbia, should be designated as “Liu Xiaobo Plaza”. 
U.S. Senate
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 482
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2014
			Mr. Cruz submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that  the area between the intersections of International Drive,
			 Northwest and Van Ness
			 Street, Northwest and International Drive, Northwest and International
			 Place, Northwest in Washington, District of Columbia, should be designated
			 as Liu Xiaobo Plaza. 
	
	
		
			Whereas June 4, 2014, marked the 25th anniversary of the brutal crackdown on protestors at
			 Tiananmen
			 Square in Beijing;Whereas Dr. Liu Xiaobo is a Chinese human rights activist and Nobel Laureate who is currently
			 serving an 11-year prison sentence for inciting subversion against the
			 Government of the 
			 People’s Republic of China;Whereas in recognition of Dr. Liu Xiaobo’s long and non-violent struggle for fundamental human
			 rights in
			 the People's Republic of China, he was awarded the Nobel Peace Prize in
			 October 2010; andWhereas renaming a portion of the street in front of the Embassy of the People's Republic of China
			 in the District of
			 Columbia after Dr. Liu Xiaobo serves as an expression of solidarity
			 between the people of the United States and the people of the People's
			 Republic of China who are,
			 like Dr. Liu Xiaobo, engaged in a long and non-violent struggle for
			 fundamental human rights: Now, therefore, be it
		
	That it is the sense of the Senate that—(1)the area between the intersections of International Drive, Northwest and Van Ness Street, Northwest
			 and International Drive, Northwest  and International Place, Northwest in
			 Washington, District of Columbia, should be known and designated as Liu Xiaobo Plaza, and any reference in a law, map, regulation, document, paper, or other record to that area 
			 should be deemed to be a reference to Liu Xiaobo Plaza;
			
				(2)
				the address of 3505 International Place, Northwest, Washington, District of Columbia, should be
			 redesignated as 1 Liu
			 Xiaobo Plaza, and any reference in a law, map, regulation, document,
			 paper, or other record of the United States to
			 that address should be deemed to be a reference
			 to 1 Liu Xiaobo Plaza; and
			
				(3)
				the Administrator of General Services should construct
			 street signs that—
				
					(A)
					contain the phrase Liu Xiaobo Plaza;
				
					(B)
					are similar in design to the signs used by Washington, District of Columbia, to designate the
			 location of Metro stations; and
				
					(C)
					should be  placed on—
					
						(i)
						the parcel Federal property that is closest to 1 Liu Xiaobo Plaza (as described in paragraph
			 (2)); and
					
						(ii)
						the street corners
			 of International Drive, Northwest and Van Ness Street, Northwest and
			 International Drive, Northwest and International Place,
			 Northwest, Washington, District of Columbia.
					
